                         Case 2:20-cr-00012-BSM Document 27 Filed 09/14/20 Page 1 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                               Eastern District of Arkansas
                                                                            )
              UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                       )
                         Vincent Thomas                                     )
                                                                                    Case Number: 2:20-cr-00012-BSM-1
                                                                            )
                                                                            )       USM Number: 24663-034
                                                                            )
                                                                            )        KenDrell D. Collins
                                                                            )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of the Information
                                                                                                           us~i!k.~PouRT
                                                                                                     EASTERN DISTRICT ARKANSAS

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended
18   u.s.c. § 1791                Possession of a Prohibited Object in Prison (Cell Phone),                   6/20/2019              1
                                  a Class A Misdemeanor



       The defendant is sentenced as provided in pages 2 through           _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s) - - - - - - - - - - - - Dis                               Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'.s of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                              9/2/2020
                                                                           Date oflmposition of Judgmen
                                                                                                (


                                                                           Signature of Judge




                                                                                         Brian S. Miller, United States District Judge
                                                                           Name and Title of Judge




                                                                           Date
                                                                                          a_,_         I L--c - 7 o
                          Case 2:20-cr-00012-BSM Document 27 Filed 09/14/20 Page 2 of 4
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page _ _2__ of   4
 DEFENDANT:            Vincent Thomas
 CASE NUMBER:             2:20-cr-00012-BSM-1

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 Time Served.




      D The cowt makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall sun-ender to the United States Marshal for this district:
          D at           _ _ _ _ _ _ _ _ D a.m.              D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall sun-ender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

at       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STA TES MARSHAL



                                                                         By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/ i 9)      Case
                         Judgment  in a2:20-cr-00012-BSM
                                       Criminal Case              Document 27 Filed 09/14/20 Page 3 of 4
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment -   Page _       __:3,e___   of   4
 DEFENDANT: Vincent Thomas
 CASE NUMBER: 2:20-cr-00012-BSM-1
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment               Restitution              Fine                   AVAA Assessment*                 JVT A Assessment**
 TOTALS             $ 25.00                $                        $                      $                               $



 D The determination of restitution is deferred until        -----
                                                                          . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                               Total Loss***                 Restitution Ordered         Priority or Percentage




 TOTALS                               $ - - - - - - - 0.00                     $ _ _ _ _ _ _0_._00_



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the         D fine       D restitution.
       D the interest requirement for the          D fine        D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)      Casein 2:20-cr-00012-BSM
                        Judgment   a Criminal Case                  Document 27 Filed 09/14/20 Page 4 of 4
                        Sheet 6 - Schedule of Payments

                                                                                                                Judgment - Page       4      of      4
 DEFENDANT: Vincent Thomas
 CASE NUMBER: 2:20-cr-00012-BSM-1

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$          25.00                 due immediately, balance due


            •      not later than                                    , or
            •      in accordance with   •    C,     •    D,
                                                                •     E, or     D F below; or

 B     •    Payment to begin immediately (may be combined with                oc,         DD,or         D F below); or

 C     D    Payment in equal                          (e.g., weekly, monthZv, quarterly) installments of $                  over a period of
                           (e.g .. months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       ~ - - - - (e.g., weekly, month~v. quarter~v) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
       (including defendant number)                        Total Amount                          Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 0     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: ( 1) assessment, (2) restitution princ!J2al, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and comt costs.
